Citation Nr: 0839449	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  08-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of vision in the right eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1948 and from February 1949 to March 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified before the undersigned 
at a Travel Board hearing in October 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has undergone multiple eye surgeries.  The 
veteran apparently underwent surgery in 1989 for a right eye 
cataract.  A June 1992 VA record shows that the veteran 
underwent a YAG capsulotomy in December 1991 with retinal 
detachment occurring nine days later to his right eye with a 
subsequent procedure to repair the tear.  The veteran had 
recurrent detachment in January 1992, April 1992, and June 
1992.  The veteran is blind in the right eye.  The veteran 
contends that the surgery performed on him in 1991 to remove 
a secondary cataract or webbing (the YAG capsulotomy surgery) 
was performed by a VA physician from the Gainesville VA 
hospital facility at the Shands medical facility at the 
University of Florida (located across the street).  He 
maintains that the VA physician was negligent and tore the 
retina.  

The Board notes that efforts have been made to obtain the 
veteran's complete medical records.  Although some VA medical 
records have been received, they do not appear to be 
complete.  The actual surgical reports are not in the file.  
Thus, another effort should be made to obtain the veteran's 
medical records from the VA facilities in Gainesville and 
Miami as well as the Shands medical facility at the 
University of Florida.  The request for the records from the 
Shands facility was returned as undeliverable; however, the 
address appears to be correct.  Another effort should be made 
in that regard.  

In August 2005, a VA examination was performed and a VA 
medical opinion was obtained.  However, the examiner 
indicated that he did not have the claims file to review.  As 
such, the claims file should be provided to this examiner for 
an addendum.  If that examiner is unavailable, another 
examiner should provide the opinion.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the 
Gainesville and Miami VA facilities.  

2.  Obtain and associate with the claims 
file copies of all clinical records of 
the veteran's treatment at the Shands 
medical facility at the University of 
Florida.  If the veteran was treated at 
this facility, it should be indicated if 
a VA physician performed the treatment in 
his/her capacity as a VA employee.

3.  Return the case for the examiner who 
conducted the August 2005 examination.  
The examiner should review the claims 
folder.  An opinion should be provided as 
to the following, after a review of 
medical records contained in the claims 
file: (1) Was any loss of vision of the 
right eye caused by VA medical or 
surgical treatment; (2) Was the proximate 
cause of any loss of vision of the right 
eye carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care or 
medical or surgical treatment; (3) Did VA 
fail to exercise the degree of care that 
would be expected of a reasonable health 
care provider; and (4) Was the proximate 
cause of any loss of vision of the right 
eye an event not reasonably foreseeable?

If the VA examiner who conducted the 
August 2005 examination is unavailable, 
another VA examiner should answer all of 
the above questions after a review of the 
claims file is completed.

A rationale for any opinion expressed 
should be provided.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

